                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       *
                                               *


                V.                             *               Criminal No. l:15-cr-10185
                                               *


STEVEN J. BALTHAZARD,                          *
                                               *


                Defendant.                     *



                                               ORDER


                                          January 15,2019
TALWANI, D.J.

        Following a hearing pursuant to Federal Rule of Criminal Procedure 32.1(c), Defendant's

Motion to Terminate Supervised Release Pursuant to 18 U.S.C. S BSSSfeVlI [#6] is ALLOWED

as set forth herein.

        Defendant's five-year term of supervised release commenced on May 30,2015. See

Transfer of Jurisdiction [#2]. More than one year of supervised release has expired, and

accordingly, the court may consider at this time whethertermination of supervised release is

warranted by: (a) the conduct of the defendant released, and (b) the interest ofjustice. See 18

U.S.C. § 3583(e)(1). In making this determination, the court is required to consider some, but not

all, of the factors that must be considered in imposing a sentence. 18 U.S.C. § 3583(e) (citing 18

U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)). Notably, the

one section 3553(a) factor that the court is not directed to consider when terminating (or

imposing) a term of supervised releaseis "the need for the sentence imposed... to reflectthe

seriousness of the offense,to promote respect for the law, and to providejust punishment for the

offense." 18 U.S.C. § 3553(a)(2)(A); see 18 U.S.C. § 3583(e) (omitting 18 U.S.C.

§ 3553(a)(2)(A) from the list of factors to be considered in modifying or terminating supervised
release); see also 18 U.S.C. § 3583(c)(omitting this same factor from the factors to be

considered when imposinga sentencein determining whetherto include a term of supervised

release, and if a term of supervised release is to be included, in determining the length of the

term and the conditions of supervised release). The omission ofthis factor reflects a statutory

scheme where impositionand termination of supervised release is directedtoward safety of the

commimity and the rehabilitation and reintegration of a defendant, and is not directed toward

punishment.

       Defendant asserts that he has fully conformed to all of the terms and conditions imposed

upon him by the ProbationDepartment and that his case was transferredto the Probation

Office's "low intensity caseload"two years ago. Def.'s Mot. to Terminate 1 [#6]. The

government does not rebut this assertion. The government's Opposition acknowledges further

that Defendant has satisfied his monthly financial obligations to pay for the costs of supervised

release (untilthat assessment was removed by the court) and has made his monthly payments of

$200 towards the $20,000 fine imposed by the court. Gov't's Opp'n 2 [#7] The court thus finds

that the first prong, the Defendant's conductover three and a half years of supervisedrelease,

supports his request for early termination.

        The government arguesthat terminating supervisedrelease before the full five-year term

of supervision is not in the interest of justice, particularly in lightof the nature of the offense, the

need for adequate deterrence, and the needto avoid unwarranted sentencing disparities among

defendants with similar records who have been fovmd guilty of conspiring to manufacture more

than 1,000 marijuana plants. Id Consideration of these non-punitive factors favor the Defendant:

the offense was a non-violent crime and does not suggest any ongoing criminal activity;

Defendant's conductduringimprisonment (as represented by Defendant and not rebutted by the
government) and during his supervised release shows no tendencyto engage in any further

criminal conduct; and, Defendant was sentenced prior to the Supreme Court's decision in United

States V. Booker. 125 S. Ct. 738 (2005), and has thus already served a more substantial sentence

and period of supervised release than is likely to have been imposed nost-Booker. such that

terminating supervised release after three and a half years would cause no sentencing disparities.

The court thus finds that terminating supervised release in this case is in the interest ofjustice.

       The government argues finally that supervised release should not be terminated early

while Defendant still owes the $5,653.62 of the fine. Gov't's Opp'n 2-3 [#7]. But the balance

due on a fine is not a factor identified in the statute for the court to consider in connection with

the imposition or termination of supervised release, s^ 18 U.S.C. § 3583, and terminating

supervised release before the fine is fully paid in no way excuses Defendantfrom payingthe

outstanding judgment against him.

       Accordingly,the court ALLOWS Defendant's Motion to Terminate Supervised Release

Pursuant to 18 U.S.C. S 3583(eyn [#6]. The court orders Defendant's supervised release

terminated effective immediately.

       IT IS SO ORDERED.


Dated: January 15,2019
                                                               United States District Judge
